Citation Nr: 1727234	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for anal fistulas.

3. Entitlement to service connection for gall bladder disease, to include as due to herbicide exposure.

4. Entitlement to service connection for cirrhosis of the liver, to include as due to herbicide exposure.

5. Entitlement to service connection for hepatitis C.

6. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2016 the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  A copy of the transcript is of record.

A review of the record shows that the Veteran had an orthopedic consultation for his back in November 2016.  The records of that consultation were not reviewed by the RO, and there is no evidence that the Veteran waived RO consideration.  However, as the examination did not opine on an etiology or make findings pertaining to nexus, the consultation is not relevant to the appealed issue.  Neither a supplemental statement of the case or a wavier is necessary.


FINDINGS OF FACT

1. The Veteran's PTSD and depression were not incurred in or caused by active service and there is no link to a verified in-service stressor.

2. The Veteran's anal fistulas were not incurred in or caused by active service.

3.  The Veteran's gall bladder disorders were not incurred in or caused by active service, including by herbicide exposure.

4. The Veteran's cirrhosis of the liver did not manifest to a compensable degree within one year of service, and was not incurred in or caused by active service, include by herbicide exposure.

5. The Veteran's hepatitis C was not incurred in or caused by active service or any risk factors related thereto.

6. The Veteran's back disability was not incurred in or caused by active service.


CONCLUSIONS OF LAW

1. The criteria service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for anal fistulas have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for gall bladder disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for cirrhosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A Veteran that had active service in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Certain disorders, if manifest to a degree of 10 percent or more, may be presumed to be service connected.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof of exposure to herbicide agents that actually causes a disability.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

Certain chronic diseases, such as arthritis and cirrhosis of the liver, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis and tinnitus are qualifying chronic diseases.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A. Acquired Psychiatric Disorder

In order to establish service connection for PTSD there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exists that  may ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  Service connection for other acquired psychiatric disorders will be considered using the standard Shedden analysis.

The Veteran's service treatment records were negative for any indication of a psychiatric illness.  The Veteran denied psychiatric problems at separation and the separation examiner did not find any psychiatric disabilities.

The Veteran's service records indicated that he was assigned to light weapon infantry before he entered Vietnam.  However, the records also indicated that the Veteran's first and only assignment in Vietnam was as a postal clerk.  He acknowledged the same at his personal hearing.

The Veteran had a psychiatric evaluation in January 1995.  He was diagnosed with alcohol dependence, but no other disorder.

The Veteran attended psychiatric counseling in March 1995 relating to marital problems and substance abuse.  A separate diagnosis was not offered.

The Veteran was evaluated for psychiatric conditions in September 1999.  The Veteran reported being troubled for the last few years, and that his brother and niece had been murdered the previous week.  The Veteran recalled that he had searched for his brother in body bags while in Vietnam and that seeing the crime scene with his brother was like "the body bags all over again."  The examiner noted that the Veteran had no previous psychiatric history other than substance abuse treatment, but wrote that the Veteran "clearly has issues with [Vietnam] and his brother's loss."  The Veteran was diagnosed with depression with the instruction to rule out PTSD.  The Veteran was also diagnosed with cocaine and alcohol dependencies that were in remission.

The Veteran had a follow-on psychiatric consultation in January 2000.  The Veteran reported that "everything fell apart" approximately fourteen years ago (1986).  He described marriage failure, business failure, financial and legal problems, and the consequences of long term substance abuse.  The Veteran said that he had hyperarousal symptoms and nightmares after his brother and niece were murdered, but that these symptoms had subsided.  His current concerns were with relationships and financial and legal problems.  The Veteran also reported that he enjoyed his time in Vietnam, and tried to obtain a second tour, but was turned down.  He stated that he would check body bags for his brother, but that he was not bothered by the memory.  He indicated that he would serve in Vietnam again if he had to do it all again.

The examiner noted that the Veteran "was also honest about attending this appointment primarily because of his interest in becoming service connected for something."  The examiner stated that the Veteran did not have PTSD, but thought that his behavior was consistent with cocaine use.

The Veteran had another psychiatric evaluation in August 2007.  The Veteran reported ongoing problems since his brother and niece's murder.  The Veteran stated that he was allowed on the crime scene and saw his brother's body.  The Veteran was diagnosed with depression, PTSD (post military), and alcohol and cocaine abuse.

The Veteran's VA psychiatrist wrote in February 2009 that he treated the Veteran regularly for PTSD and depression.  That same month, the psychiatrist wrote a letter to New Mexico State opining that the Veteran had been unable to work since 2004 due to his PTSD.

In a July 2009 medical examination, the Veteran reported that he had been having psychiatric problems since 2000 when his brother and niece were murdered and he saw the crime scene.

The Veteran was afforded a VA examination for PTSD in August 2010.  The Veteran reported nightly sleeping problems and that his sleep was disturbed by "flashbacks and nightmares."  The Veteran stated that he opened body bags while in Vietnam and also was the subject of rocket and mortar attacks.  The Veteran also stated that he stopped working, initially to take care of his parents, but then later because of problems with his gallbladder.  

The examiner diagnosed the Veteran with polysubstance dependence and PTSD, post military.  The examiner opined that it was less likely than not that the Veteran's PTSD was incurred in or caused by active service.  He reasoned that the Veteran's testing was more consistent with paranoia and general anxiety.  The examiner concluded that at best, the Veteran's PTSD was related to the post-military incident of the Veteran's brother and niece's murder.

In June 2011, the Veteran's psychiatrist wrote a letter in which he diagnosed the Veteran with PTSD, depression, and alcohol and cocaine abuse.  The psychiatrist stated that the Veteran was affected by his time in Vietnam, but it was not until the murder of his brother and niece that the Veteran's memories of Vietnam were triggered.

The Veteran wrote in October 2011 to explain his stressors and retold the story of opening body bags.  He stated that he had had nightmares for forty years since that experience.  The Veteran also stated that he did not want to reach out to mental health for help, but instead visited the Chaplains in service.  The Veteran's asserted that his alcohol abuse was a symptom of his service condition.  According to the Veteran, the social worker that he talked to in 1999 after his brother's murder was rude and recorded things that the Veteran did not state.

In November 2011, the Veteran again wrote of his stressors.  He stated that he went out on patrol once and was attacked by a rocket propelled grenade.  A fellow soldier was killed in this attack.

The Veteran testified in July 2016 that the 2010 VA examiner asked some questions and answered them for the Veteran so the Veteran walked out of the examination.  The Veteran testified that his normal VA doctor thought that his PTSD was due to his service relating to opening body bags and patrol.

With respect to his claim for service connection for PTSD, the Veteran has an established history of a PTSD diagnosis.  Such satisfies the first element of the test for service connection.  A link, however, has not been established between the current symptoms of PTSD and an in-service stressor.  

The Veteran's primary service-related "stressor" has been his recollection of opening body bags and viewing the bodies of dead and mutilated fellow service members. Lay testimony regarding in-service stressors of this type (non-combat) is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  See Doran v. Brown, 6 Vet. App. 283, 288-89   (1994).  The viewing of service members in their body bags, however, was not a function of the Veteran's MOS as a clerk.  He admitted such at his hearing.  In other words, his report is anecdotal and not capable of verification. See Cohen v. Brown, 10 Vet. App. 128, 134   (1997) ("Anecdotal incidents, although they may be true, are not researchable. In order to be researched, incidents must be reported and documented.").

The Veteran has also reported stressors involving rocket attacks and engaging in combat that resulted in the fatality of a fellow service member.  Neither of these stressors is found credible.  First, the Veteran has been receiving psychiatric treatment since at least 1999 and made no reference to either event in those earlier years even though he mentioned other Vietnam experiences.  The recollection of both events did not come about until 2010.  Second, the Veteran has an acknowledged history of gain-seeking behavior.  Such was acknowledged and discussed in the January 2000 report.  Indeed, there was no mention of either stressor until the Veteran filed his claim for benefits.  

Further, aside from there being a verified in-service stressor, the preponderance of the evidence is against the finding that the Veteran's PTSD is related to any in-service stressor.  The Veteran's psychiatric diagnoses were limited to substance abuse prior to 1999.  After his brother and niece's murder, he began to experience additional symptoms that led to his diagnoses of depression and eventually PTSD.  The medical examination in 2000, 2007, and 2010 all attributed his disorders to post-military events, in particular the murder of his niece and brother.  The 2000 examiner explained that the Veteran did not feel that his service in Vietnam was traumatic and that the Veteran would go to Vietnam again.  The 2007 report focused on the brother and niece's murder, and attributed his symptoms to that event.  And the 2010 examiner did not think the symptoms matched those of PTSD from a military source, but rather thought it related to post-military events.

The 1999 examination did report that the Veteran had been affected by his time in Vietnam.  However, this impression was from an interview with the Veteran and the Veteran reported only a few months later that he did not have negative memories of Vietnam and he was just looking for service connection.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

The Veteran's VA psychiatrist similarly wrote in 2011 that he thought the Veteran was affected by his time in Vietnam, but did not express this until he was triggered by his brother and niece's murder.  The examiner did not opine outright on whether the Veteran's PTSD was caused by his Vietnam experience, only that the Veteran was affected by his Vietnam experience.  This vagueness limits the weight of the opinion.  The psychiatrist also did not explain the rationale for his opinion, which further limits its weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Taken together, the weight of the evidence is against finding a link between the Veteran's PTSD and service.  Three doctors across 10 years attributed the Veteran's disorder to his brother and niece's murder.  They provided explanations and rationales.  Together, they outweigh the 1999 statement and 2011 opinion, in particular in light of the Veteran's statements that Vietnam did not affect him.  As the medical evidence is against a link to service, service connection for PTSD must be denied.

The Veteran also has a diagnosis of depression.  This satisfies Shedden element (1).  Service connection must still be denied, however, because Shedden element (3) has not been satisfied.  

The Veteran's service records were negative for any signs or symptoms of depression.  The Veteran did not report symptoms after service until his brother and niece's murder in 1999.  This weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  The Veteran did testify to nightmares since service, but this report is contradicted by numerous medical evaluations where the Veteran did not report these nightmares.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) ("Board is not required to accept all lay statements as definitive proof.").  Further, the 2000, 2007, and 2010 evaluations attribute the Veteran's psychiatric symptoms to his brother and niece's murder, and not service.  The Veteran does have a 2011 letter from his VA psychiatrist, but that letter did not directly connect the Veteran's depression with service, and is outweighed by the other medical evidence.  

The Veteran's assertions that his psychiatric disorders are related to his active service has been considered.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's PTSD and depression are related to his military experiences falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Psychiatric disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

A Veteran is normally considered to be competent to report symptoms such as anxiety and depression.  However, there is no indication that the Veteran is competent to link any current diagnosis of PTSD or depression to his service or service-related experiences. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the area of psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  Moreover, as indicated, the above medical opinions outweigh the Veteran's lay assertions.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for an acquired psychiatric disorder must therefore be denied.




B. Rectal Disorder

The Veteran's service treatment records indicated that the Veteran had a rash in November 1970 in Vietnam that mainly affected the crotch area.  The Veteran further complained in January 1971 of a rash in the groin area and under the armpits.  The Veteran reported that the symptoms began at induction and worsened during Vietnam.  He had been treated with creams, but had not obtained relief.  The doctor believed they were related to stretch marks from rapid weight gain.

In April 1971, upon separation, the Veteran denied skin or rectal problems, and the separation examiner did not diagnose any skin or rectal problems.

The Veteran had a colonoscopy in January 2009, which noted internal hemorrhoids.

In February 2010, the Veteran complained of rectal itching and a fissure.  In April 2010, the Veteran was seen for a rectal fissure that had been present for approximately four months.  The Veteran had previously been seen by medical professionals for GI problems, but had not mentioned rectal problems.

In May 2010, the Veteran had a surgical consultation for a reported rectal fistula for the past four months.  The Veteran reported that he had an ongoing yeast infection in the groin and anal area since Vietnam.  Examination revealed erythematous plaque like rash over the rectum, scrotum, and inguinal regions bilaterally.

The Veteran was afforded a general VA examination in September 2010.  The examiner identified an anal fistula and fissure with a date of onset of 1969 "by history."  The Veteran reported that the problem first presented like "jock itch" and then progressively worsened since service.  The examiner did not provide a service connection opinion, but did check yes to "did injury or disease occur during active service."  

In August 2011, the Veteran's doctor wrote that he had been treating the Veteran for severe pruritus ani and fissure in ano.

In October 2011, the Veteran wrote to VA and stated that he was exposed to dioxins in Vietnam and that he has had a problem with lesions and fissures from this.  The Veteran reported seeing the doctor in the Army in 1969 and receiving an anti-fungal cream.

The Veteran has a current condition of anal fissure and associated pruritus ani.  This satisfies Shedden element (1).  The Veteran had an in-service groin rash, and the September 2010 VA examiner stated that the Veteran had an injury or disease in service.  This satisfies Shedden element (2).

Shedden element (3), however, is not satisfied.  The Veteran's rash in service was associated at the time with rapid weight gain.  There was no mention of rectal/anal problems.  A few months later, at separation, the Veteran denied having any skin or rectal problems and the separation examiner did not diagnose any.  These facts weigh against a connection to service.

The Veteran also did not have any associated medical complaints until 2009, several decades later.  Even then, fistula in ano was not diagnosed, only internal hemorrhoids.  This too weighs against service connection.

The Veteran's 2010 general VA examination stated that the onset of the Veteran's condition was 1969 "by history".  In other words, the examiner was repeating what the Veteran said and was not making an independent medical assessment.  This does not constitute medical etiological evidence, but rather a recording of the Veteran's recollection.  

The Veteran's report that the condition existed and progressively worsened since service is acknowledged, but not credited.  The service treatment records report a different condition of the crotch.  The Veteran's separation examination makes no mention of either the previous or present condition.  Several decades then passed between service and the first mention of anal disorders.  


In sum, the evidence does not indicate that the Veteran's disability may be associated with the Veteran's service.  Accordingly another examination is not required, see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and Shedden element (3) has not been satisfied.

Rectal disorders are not identified as a presumptive condition for herbicide exposure.  Although the Veteran may still directly connect his condition to herbicide exposure, the weight of the evidence does not establish such a connection in this case.  There is simply no competent medical evidence of record that indicates that exposure to herbicides may result in pruritus ani or fistula in ano.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim.").

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for rectal disorder must therefore be denied.

C. Gallbladder Disability

The Veteran's service treatment records did not mention a gallbladder disease or injury in service.  The Veteran denied having any gallbladder symptoms at separation and his separation examination did not report or diagnose gallbladder disease.

The Veteran began having right upper quadrant pain in 2008 and was scheduled for a cholecystectomy in March 2009.  This procedure was aborted, however, and turned into an exploratory laparotomy due to excessive bleeding from liver cirrhosis.  The Veteran was diagnosed at that time with cholelithiasis, which was modified in April 2009 to choledocholithiasis.

In April 2009, the Veteran underwent an endoscopic retrograde cholangiopancreatography (ERCP).  The procedure found common bile duct (CBD) stones that were unable to be removed.  The Veteran was seen in September 2009 for CBD stones, and in October 2009 he underwent another ERCP to attempt to remove the stones.  The stones could not be completely removed and a stent was inserted.

The Veteran was afforded a general VA examination in August 2010.  The examiner described the symptoms as chronic right upper quadrant pain and noted an onset date of 2008.  The examiner diagnosed the condition as chronic cholecystitis or chronic right upper quadrant abdominal pain.  

In July 2016, the Veteran testified that he believed that his gallbladder condition was related to Agent Orange exposure.

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange, an herbicide agent.  Being exposed to an herbicide, however, is not sufficient to presume service connection.  Gallbladder disorders are not identified in 38 C.F.R. § 3.309(e) as a presumptive condition.  Therefore, service connection will not be presumed.  

On a facts-found basis, there is no competent medical evidence to imply that gallbladder disorders may be related to herbicide exposure.  Absent some evidence indicating that gallbladder disorders may be related to Agent Orange, service connection on the basis of herbicides must be denied.  His lay assertions on this question are not probative as he is not deemed competent to render a medical opinion on the cause of gallbladder disorders or the toxic affects of herbicide agent exposure.

Direct service connection must also be denied.  The Veteran did not experience symptoms until 2008, several decades after service.  Nothing in the record suggests the occurrence of an in-service injury or disease of the gallbladder, nor does anything suggest that the Veteran's gallbladder may be related to service.  Shedden elements (2) and (3) have not been satisfied.  Direct service connection must be denied.


The Veteran received a general VA examination in 2010, but did not receive an examination specifically directed to his gall bladder.  Such an examination is not required by McLendon, however, because there is no reported in-service event, and the record does not indicate that the Veteran's current gall bladder disorder may be related to service.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a gall bladder disability must therefore be denied.

D. Cirrhosis

The Veteran's service treatment records did not record any injury or disease relating to cirrhosis or the liver.  The Veteran denied symptoms of cirrhosis upon separation and the separation examiner reported no problems of the liver.

The Veteran's medical records do not indicate exactly when the Veteran was diagnosed with cirrhosis.  A note from a December 1999 medical record indicates that the Veteran had been diagnosed at that time with hepatitis C, but had not yet been diagnosed with cirrhosis.  

At the Veteran's March 2009 cholecystectomy, the procedure was aborted because of severe bleeding from cirrhosis of the liver.  An April 2009 medical note attributed the cirrhosis to hepatitis C and alcohol consumption.

At the July 2016 hearing, the Veteran testified that he thought his liver problem might be related to Agent Orange exposure.

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange, an herbicide agent.  Being exposed to an herbicide, however, is not sufficient to presume service connection.  Cirrhosis of the liver is not identified in 38 C.F.R. § 3.309(e) as a presumptive condition.  Therefore, service connection will not be presumed.  

On a facts-found basis, there is no competent medical evidence to imply that cirrhosis may be related to herbicide exposure.  Absent some evidence indicating that cirrhosis may be related to Agent Orange, service connection on the basis of herbicides must be denied.

Direct service connection must also be denied.  The Veteran did not experience symptoms until several decades after service.  Nothing in the record suggests the occurrence of an in-service injury or disease of the liver, nor does anything suggest that the Veteran's cirrhosis may be related to service.  Shedden elements (2) and (3) have not been satisfied.  Direct service connection must be denied.

The Veteran received a general VA examination in 2010, but did not receive an examination specifically directed to his liver.  Such an examination is not required by McLendon, however, because there is no reported in-service event, and the record does not indicate that the Veteran's current cirrhosis disorder may be related to service.  Indeed, the only medical evidence suggested the Veteran's cirrhosis was related to hepatitis C and alcohol use.

Presumptive service connection for chronic diseases must also be denied.  The Veteran denied cirrhosis or liver disease at separation, and the records indicate that symptoms did not appear until several decades later.  

Continuity of symptomatology must be denied for the same reason.  The Veteran's symptoms have not been continuous since service.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for cirrhosis of the liver must therefore be denied.




E. Hepatitis C

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
 (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors. See M21-1, III.iv.4.l.2.e.

The Veteran's service treatment records were silent for any injury or disease related to hepatitis C.  The Veteran denied symptoms of hepatitis C at separation and the separation examiner did not diagnose the condition.

In a May 1999 medical note, the Veteran was noted to have a history of hepatitis C back to 1994.  The Veteran had been previously incarcerated for intervenous cocaine use.

At the July 2016 hearing, the Veteran testified that he thought his hepatis C problem was related to his unauthorized opening of body bags in Vietnam.  He also denied any history of sustaining an injury in service, receiving a transfusion, obtaining a tattoo, or in-service use of intravenous drugs.  

The Veteran has a current disability, satisfying Shedden element (1).  The Veteran states that was exposed to blood product from opening body bags in service.  Such is a risk factor for hepatitis C.  However, as discussed above, the Veteran's report of opening body bags is an anecdotal and cannot be verified.  No other in-service risk factors have been identified.  Coupled with finding of there being no verifiable in-service risk factors, the Veteran was not diagnosed with hepatitis C until 1994, which was decades after service.  There is no evidence that the Veteran contracted hepatitis C before this time.  The Veteran also had decades of post-service intravenous drug use, which is an identified risk factor for contracting hepatitis C.

The Veteran received a general VA examination in 2010, but did not receive an examination specifically directed to his liver.  Such an examination is not required by McLendon, however, because the record does not include competent medical evidence that indicates that the Veteran's current hepatitis C may be related to service.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a hepatitis C must therefore be denied.

F. Lower Back

The Veteran reported a history of painful joints and arthritis on both his induction and separation examinations.  In both examinations, the examiner found that there were no residual joint or spinal problems.  The service treatment records were otherwise silent for injuries or diseases of the back.

The Veteran was afforded a General VA examination in 2010.  The examiner did not note a hematoma on the Veteran's back at the time or record any complaints by the Veteran about lower back pain.  The Veteran was also not diagnosed with arthritis or another back condition.

At the July 2016 hearing, the Veteran testified that he had been cut by elephant grass during service and it caused a bump.  The Veteran denied having a back disorder such as arthritis.

In a November 2016 orthopedic consultation, the doctor reported that the Veteran had a hematoma on his back and hip.  The doctor explained that the Veteran had a "Morel-Lavallee lesion many years ago" and this created a space that would not go away.  The doctor recommended against its removal as it was post-traumatic and would fill back up.  The Veteran reported at the time that the mass appeared sometime in the 1970s with no trauma that he could recall.  The Veteran also noted that he had a motor vehicle collision in 1984 that resulted in the mass on his hip.  

The Veteran has not been diagnosed with arthritis and denied having arthritis at the hearing.  Presumptive service connection and continuity of symptomatology therefore do not apply and need not be considered.

Assuming that Shedden elements (1) and (2) are satisfied, service connection must still be denied because Shedden element (3) is not satisfied.  The Veteran's service treatment records did not report a hematoma on the back or other back injury at separation.  Neither did the 2010 VA examination.  There are also no complaints of a hematoma in the medical record prior to the 2010 examination.  The Veteran testified that he has had symptoms since service, but this account cannot be credited as the medical records contradict the report.  The competent medical evidence does not indicate that the Veteran's hematoma existed prior to his 2010 VA examination or may otherwise be related to service.

The Veteran's 2010 examination was several years ago, but as mentioned above, the mere passage of time does not render an examination inadequate.  An update on the current condition of the Veteran's back would not add relevant information as the issue in dispute is nexus. 

The claims folder contained additional evidence from a November 2016 orthopedic consult that the RO had not considered and for which a waiver of RO consideration had not been obtained.  A remand is not required, however, because the evidence did not provide an etiological opinion that could connect the disability with service.  The doctor does record the Veteran's contention that he had the condition since the 1970s, but the Veteran already contended that he was injured during service and that evidence was addressed above.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a lower back disability must therefore be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is denied.

Entitlement to service connection for anal fistulas is denied.

Entitlement to service connection for gall bladder disease, to include as herbicide exposure, is denied.

Entitlement to service connection for cirrhosis of the liver, to include as herbicide exposure, is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


